The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 4, 2015

                                   No. 04-15-00223-CR

                                       Carlos FAZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10674
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to November 9, 2015. No Further Extensions will be considered by the Court.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court